Citation Nr: 0510818	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of a transverse 
fracture of the left (minor) wrist.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine at C4-C5.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

4.  Entitlement to service connection for residuals of a 
right wrist fracture.

5.  Entitlement to service connection for residuals of rib 
fracture on the right side.

6.  Entitlement to service connection for arthritis of the 
right and left hands.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine at C4-C5 is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  


FINDINGS OF FACT

1.  The service-connected residuals of a transverse fracture 
of the left wrist affect the minor upper extremity and are 
manifested by subjective accounts of pain with objective 
findings of mild swelling and arthritic changes affecting the 
site of the old fracture, with minimal lack of endurance and 
no significant limitation of wrist motion on dorsiflexion, 
palmar flexion, ulnar deviation, or radial deviation.

2.  Service connection for post-traumatic stress disorder 
(PTSD) was denied by an unappealed rating decision dated in 
November 1996.

3.  Additional evidence of record since November 1996, raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

4.  Post-traumatic stress disorder was not the result of any 
verifiable incident of military service.

5.  The veteran does not have a current diagnosis of a 
chronic right wrist disability that has been linked to his 
period of active duty.

6.  The veteran does not have a current diagnosis of a 
chronic disability affecting the ribs of his right side that 
has been linked to his period of active duty.

7.  The veteran does not have a current diagnosis of a 
chronic disability of his right and left hands that has been 
linked to his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for service-connected residuals of a transverse 
fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

3.  Post-traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).

4.  A right wrist disability was not incurred, nor presumed 
to have been incurred in active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 


5.  A disability affecting the ribs of the veteran's right 
side was not incurred, nor presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

6.  A disability of the right and left hands, including 
arthritis, was not incurred, nor presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


The Board notes that with the exception of the claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine at C4-C5, and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD, the RO has 
provided the veteran with express notice of the provisions of 
the VCAA as it applies to each of the remaining issues on 
appeal in correspondence dated in June 2001, November 2001, 
and July 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  However, with regard to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement service connection for PTSD, 
as the Board is reopening this issue and proceeding on the 
merits, the veteran has not been prejudiced by not receiving 
notification as to the elements necessary to reopen a claim.  

With regard to the issue of entitlement to service connection 
for PTSD, as well as the other issues on appeal, the veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and pertinent VA treatment 
records have been obtained and associated with the evidence.  
He has also been provided with VA examinations that addressed 
the issues on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

(a.)  Increased Evaluation For Left Wrist Disorder

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES (Schedule), and which are 
based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).  A thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran's service-connected residuals of a transverse 
fracture of the left wrist are currently rated as 10 percent 
disabling.  His medical records show that he is right-handed 
and that this disability affects his minor upper extremity.  
The disability is rated under the criteria contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion 
of the wrist.  The Schedule provides for the assignment of a 
10 percent evaluation, and no higher, for limitation of wrist 
motion of the minor upper extremity when there is dorsiflexion 
less than 15 degrees or when palmar flexion is limited in line 
with the forearm.  The Schedule of the orthopedic rating 
schedule provides for a rating greater than 10 percent for 
limitation of motion of the minor wrist only in cases where 
ankylosis of the joint is present.

The veteran's medical history shows that during service, in 
August 1980, he sustained a transverse fracture of his left 
wrist.  By rating decision of July 1998, service connection 
was granted for residuals of a transverse fracture of the left 
wrist.  A noncompensable evaluation was initially assigned for 
this disability.  In a March 2000 rating decision, the RO 
granted a 10 percent evaluation for the left wrist disability.  
The current appeal stems from a February 2001 claim for 
entitlement to a rating in excess of 10 percent for the left 
wrist.  When entitlement to compensation for a particular 
disability has already been established, and an increased 
disability rating is at issue, the evidence showing the 
present level of impairment caused by the disability is the 
primary issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The current medical evidence shows that on VA orthopedic 
examinations conducted in June 2001 and December 2001, the 
veteran complained of increased pain and swelling of his left 
wrist.  Both examinations on both instances revealed mild 
thickening on the radial side of the left wrist, with no local 
tenderness noted.  Dorsiflexion was to 60 degrees and palmar 
flexion was to 75 degrees, without pain or weakness to 
resistance.  The left wrist also exhibited full pronation and 
supination to 90 degrees and full radial and ulnar deviation, 
without pain and weakness.  No weakness in grip strength of 
the left upper extremity was observed and left wrist 
coordination was intact, although it displayed minimal lack of 
endurance.  No neurological deficits affecting the left upper 
extremity were found.  X-rays revealed the presence of small 
spur on the navicular bone and minimal arthritic changes about 
the carpal navicular, with evidence of old navicular fracture 
that healed in a good position with good alignment.  The 
diagnoses presented at both examinations show status post 
fracture of the left carpal navicular that healed, with 
minimal arthritic changes and no objective evidence of any 
weakness of the left wrist or significant limitation of 
motion.

Applying the criteria of the Schedule to the above facts, the 
10 percent evaluation assigned for the veteran's service-
connected residuals of a transverse fracture of the left 
(minor) wrist appropriately compensates him for his current 
level of orthopedic impairment associated with this 
disability.  In order to warrant an evaluation greater than 10 
percent, ankylosis must be objectively demonstrated.  In the 
present case, the medical evidence has established neither 
ankylosis nor limitation of motion that more closely 
approximates an ankylosed condition of the left wrist.  In 
view of the foregoing discussion, the veteran's appeal for an 
increased evaluation must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case are not inadequate.  A rating in excess of 10 
percent is provided for certain manifestations of the 
service-connected left wrist disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, nor 
is there evidence that this disorder results in marked 
interference with employment.  Id.  Accordingly, the RO's 
decision not to refer this disorder for consideration under 
38 C.F.R. § 3.321(b)(1), was appropriate.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  PTSD

The veteran filed his original claim for VA compensation for 
PTSD in August 1996.  His initial claim was denied in a 
November 1996 RO decision on the basis of his failure to 
appear for a VA psychiatric examination pursuant to his 
claim, and for his failure to submit a statement regarding 
his alleged stressor as per a request from the RO in order to 
initiate evidentiary development.  The veteran did not appeal 
this decision, and therefore it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  To reopen a finally denied claim, 
a claimant must submit new and material evidence.  38 
U.S.C.A. § 5108.  Title 38, Code of Federal Regulation, 
Section 3.156(a) states that new and material evidence means 
evidence that was not previously before VA and must raise a 
reasonable possibility of substantiating the claim.

The RO determined the veteran's claim in April 2002, without 
considering or without documenting its consideration of 
whether new and material evidence had been submitted.  
Nevertheless, what the RO may have determined in this regard 
is irrelevant.  When a claim is previously disallowed by VA 
and becomes final, the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  Accordingly, the Board does not have 
jurisdiction to consider a finally denied claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Upon review, the Board finds that the evidence of record 
subsequent to November 1996, was not previously considered by 
VA, is neither cumulative nor redundant, and, in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
As new and material evidence has been received since the 1996 
rating decision with regard to the veteran's claim of 
entitlement to service connection for PTSD, the claim is 
reopened.  


Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with 38 C.F.R. §  4.125(a) 
(2004); a link, established by medical evidence, between 
current symptomatology and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service records show that he did not serve in 
combat during his period of active duty from May 1978 to May 
1982.  According to his personnel records, his primary 
military occupational specialty during active duty was as a 
wire system installer and operator.  The veteran related that 
his alleged stressor involved his being falsely accused of 
raping a woman approximately in September to October 1978, 
while he was stationed in Wurzburg, Germany, and assigned to 
the 123rd Signal Battalion of the 3rd Infantry Division.  
According to his account, he and two other men were arrested 
and accused of raping a woman.  He stated that he was 
incarcerated for two days pending the investigation of the 
incident before being cleared of all charges and exonerated.  
He stated that because of the humiliation and fear he 
experienced during the incident, he became socially withdrawn 
and mistrustful of others and eventually became an alcoholic 
and a heroin addict.  He attributed his two failed marriages 
to his emotional damage from the incident.  He reported that 
he experienced memory flashbacks of the episode.

The veteran's service medical records show no treatment for 
any psychiatric complaints or an Axis I diagnosis of a 
chronic psychiatric disorder.  The veteran's service medical 
records do not report any incident in which the veteran was 
arrested and charged with rape.  Although his personnel 
records show that in 1981 he was charged with driving a 
vehicle while intoxicated and also being absent without leave 
(AWOL) for several days, they contain no mention of his 
alleged stressor incident and his overall period of active 
service was characterized as honorable.  Although his records 
show that he was reduced one step in rank and pay grade 
during service, he was also awarded the Good Conduct Medal 
for his period of active duty and his claims file also 
include several letters of commendation for his job 
performance from his commanding officers.  

Post-service VA medical records show that the veteran was 
psychiatrically counseled, hospitalized, and admitted for 
domiciliary treatment on several occasions during 1995 to 
1998 for polysubstance abuse, to include alcohol, cocaine, 
and heroin.  He was unemployed and homeless during these 
periods of treatment.  VA outpatient records dated from 2001 
to 2002 show counseling for polysubstance abuse and PTSD 
associated with his alleged stressor of being falsely accused 
of sexual assault during active duty.

The report of an August 2002 VA psychiatric examination shows 
that the veteran related his stressor of being falsely 
accused of raping a woman during active duty.  The examining 
psychologist noted the veteran's treatment history and 
determined that his psychiatric symptoms did not meet the 
criteria for PTSD and that the appropriate diagnosis of his 
condition was mild generalized anxiety disorder, with 
substance abuse in remission.  

In contrast to the above diagnosis, the claims file includes 
the report of another VA clinical psychologist, dated in June 
2003, in which the psychologist acknowledged the other 
psychologist's diagnosis of generalized anxiety disorder and 
presented the following commentary:

[The veteran] asked me to clarify his diagnostic 
situation, as I had told him his diagnosis was 
PTSD, and he was told by another psychologist 
that it was anxiety disorder.  I explained that 
PTSD is a type of anxiety disorder, which 
includes symptoms such as re-experiencing aspects 
of a trauma situation, avoidance of trauma 
reminders and hyperarousal, all of which [the 
veteran] demonstrates in relation to the incident 
in the military when he was arrested and falsely 
accused of a serious crime.  Thus, he has an 
anxiety disorder which is PTSD.  I also did share 
with him that people do sometimes have anxiety 
disorder as a result of trauma, even though they 
don't have all the PTSD symptoms.

The Board has considered all of the evidence of record as it 
pertains to the veteran's claim for VA compensation for PTSD.  
However, the veteran's claim for service connection for PTSD 
must be denied because his stressor remains unverifiable.  
His service medical records and military personnel records do 
not corroborate his account of being charged with sexual 
assault during active duty.  Although there are indications 
that he experienced some problems during his period in 
uniform, including being arrested for drunk driving and being 
AWOL in 1981, there are no indications that these incidents 
are related in any manner to his alleged arrest for rape.  As 
the specific stressor incident that has been linked to his 
current PTSD diagnosis cannot be verified, the veteran's 
claim for entitlement to service connection for PTSD must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(c.)  Right Wrist Fracture, A Rib Fracture On The Right Side, 
And Arthritis Of The Right And Left Hands

The veteran's service medical records show no treatment or 
diagnosis for any injuries or symptomatic complaints relating 
to his right hand, right wrist, left hand, and right side.  
Post-service medical records, to include the report of a VA 
orthopedic examination conducted in December 2001, show that 
the veteran complained of pain in his right side and right 
wrist that he attributed to injuries in service, and pain in 
both hands that he attributed to arthritis that he related to 
service.  Objective examination revealed normal findings with 
regard to his right wrist, right ribs, and both hands.  The 
examiner was unable to diagnose any underlying disabling 
condition that could explain the veteran's subjective 
symptoms.  The pertinent diagnoses were pain in the right 
wrist, with no objective findings on examination and no 
disabilities noted; past history of injury to the right ribs, 
with no objective findings on examination and no disability 
noted; and arthritis of both hands, with no objective 
findings on examination and no disability noted.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In the present case, the objective medical evidence fails to 
demonstrate the onset of any disability during active duty 
affecting the veteran's right wrist, both hands, and right 
ribs.  Most importantly, there are no diagnoses of a current 
right wrist, bilateral hand, and right rib disability.  In 
the absence of any diagnosis, there is no disability for 
which service-connection may be assigned.  

Inasmuch as the veteran claims that his subjective accounts 
of right wrist pain, pain in his right side, and bilateral 
hand pain are disabling entities in their own right, the 
United States Court of Appeals for Veterans Claims has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In view of the foregoing discussion, service connection for 
the claimed disabilities of the right wrist, right ribs, and 
both hands, cannot be allowed, and the appeal is denied.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for service-
connected residuals of a transverse fracture of the left 
wrist is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of a right wrist fracture is 
denied.

Service connection for residuals of rib fracture on the right 
side is denied.

Service connection for arthritis of the right and left hands 
is denied.


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the claim of entitlement 
to service connection for degenerative disc disease of the 
cervical spine at C4-C5 on appeal.  

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of entitlement to 
service connection for degenerative disc 
disease of the cervical spine at C4-C5.  
The notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for degenerative disc 
disease of the cervical spine at C4-C5.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


